Citation Nr: 1420183	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-43 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation effective May 11, 2009.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2013.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The regulations pertaining to how service-connected bilateral hearing loss is evaluated stipulates that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85(a) (2013).  The Veteran submitted a November 2009 private treatment record from UMC Health System Hearing & Balance Center, which included a pure tone audiometry test, but did not use the Maryland CNC test to determine the Veteran's speech recognition.  Given that the only audiometric testing that can be used to evaluate the Veteran's bilateral hearing loss is from the September 2009 VA audio examination, which is over four years old, a more contemporaneous examination is needed to ascertain the current severity of the Veteran's hearing loss.  Recent VA treatment records should also be obtained and efforts should be made to obtain the actual audiogram conducted at the time of an August 2009 audiology consult.  The Veteran should also be asked if he has had any private audiological treatment since May 2009.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the actual audiogram conducted at the time of an August 2009 VA audiology consult.  

2.  Obtain the Veteran's treatment records from the Amarillo VA Medical Center, dated since October 2009.  

3.  Ask the Veteran if he has had any private audiological treatment since May 2009 and, if so, ask him to provide the required authorization for the release of those records.  

4.  Schedule the Veteran for a VA audiological examination.  The claims folder should be made available to and reviewed by the examiner. 

Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a pure tone audiometry test. 

The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



